Name: 98/591/EC: Council Decision of 13 October 1998 concerning the conclusion of the Agreement for scientific and technological cooperation between the European Community and the Government of the United States of America
 Type: Decision
 Subject Matter: America;  European construction;  cooperation policy
 Date Published: 1998-10-22

 Avis juridique important|31998D059198/591/EC: Council Decision of 13 October 1998 concerning the conclusion of the Agreement for scientific and technological cooperation between the European Community and the Government of the United States of America Official Journal L 284 , 22/10/1998 P. 0035 - 0036COUNCIL DECISION of 13 October 1998 concerning the conclusion of the Agreement for scientific and technological cooperation between the European Community and the Government of the United States of America (98/591/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 130m, in conjunction with the first sentence of Article 228(2) and the first subparagraph of Article 228(3) thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Whereas the European Community and the United States of America are pursuing specific RTD programmes in areas of common interest;Whereas, on the basis of past experience, both sides have expressed a desire to establish a deeper and broader framework for the conduct of collaboration in science and technology;Whereas the Agreement for scientific and technological cooperation forms part of the global cooperation between the European Community and the United States of America as reflected, in particular, in the New Transatlantic Agenda, adopted by both sides in December 1995;Whereas, by its Decision of 25 June 1996, the Council authorised the Commission to negotiate an agreement for scientific and technological cooperation between the European Community and the Government of the United States of America;Whereas, by its Decision of 1 December 1997, the Council decided that the Agreement for scientific and technological cooperation be signed on behalf of the European Community;Whereas the said Agreement was signed on 5 December 1997;Whereas the Agreement for scientific and technological cooperation between the European Community and the Government of the United States of America should be approved,HAS DECIDED AS FOLLOWS:Article 1 The Agreement for scientific and technological cooperation between the European Community and the Government of the United States of America is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2 Pursuant to Article 12 of the Agreement, the President of the Council shall give notification that the procedures necessary for the entry into force of the Agreement have been completed on the part of the Community.Done at Luxembourg, 13 October 1998.For the CouncilThe PresidentC. EINEM(1) OJ C 162, 28. 5. 1998, p. 10.(2) Opinion delivered on 7 October 1998 (not yet published in the Official Journal).